DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Acknowledgement
The Amendment filed on 6/29/22, responding to the Office action mailed on 5/13/22, has been entered into the record.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-5, 7, and 9-23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9, 14-18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hisada et. al., U.S. Pat. Pub. 2018/0166554, hereafter Hisada, in view of Jeon et. al., “Improvement in interfacial characteristics of low-voltage carbon nanotube transistor with solution-processed nitride thin films”, Applied Surface Science, 413, pp.118-122 (2017).
Regarding claim 1, Hisada discloses (Figs 1, 2) a power semiconductor device (par. [0004]), comprising:
a semiconductor body [SUB] having a front side [top side] and a backside [bottom side] and being configured to conduct a load current between the front side and the backside (par. [0058], the device is a vertical power MOSFET, with current flowing between the source [SR] and the drain [M2], [par. [0049]); and
a plurality of control cells (gate electrode structure around [GE]) configured to control the load current, each control cell at least partially included in the semiconductor body [BR] at the front side and comprising a gate electrode [GE] that is electrically insulated from the semiconductor beady by a gate insulation layer [GI1],[GI2]. 
Hisada fails to explicitly disclose
wherein the gate insulation layer comprises at least one of a first dielectric layer
at least partially arranged in between a first boron nitride layer and the semiconductor body and a second dielectric layer at least partially arranged between the first boron nitride layer and the gate electrode.
However, Jeon discloses (Fig. 1a)
wherein the gate insulation layer comprises at least one of a first dielectric layer [top Al2O3 layer]
at least partially arranged in between a first boron nitride layer [boron nitride] and the semiconductor body [carbon nanotube is the semiconductor body in this configuration] and a second dielectric layer [bottom Al2O3 layer] at least partially arranged between the first boron nitride layer [boron nitride] and the gate electrode [Highly p-doped Silicon serves as the gate].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the silicon oxide dielectric layer of Hisada with the dielectric structure of Jeon, because Jeon teaches (Fig. 2 and all of section 3) that such structure improves the performance of the field effect transistor.
Regarding claim 2, Hisada in view of Jeon discloses everything as applied above. Jeon further discloses (p.119, right column, line 15) wherein the first boron nitride layer comprises at least one of cubic boron nitride and hexagonal boron nitride (hexagonal boron nitride).
Regarding claim 3, Hisada in view of Jeon discloses everything as applied above. Hisada in view of Jeon fails to explicitly disclose wherein the first boron nitride layer is arranged in contact with the gate electrode. However, this limitation is obvious over Jeon, because it is obtained by merely interchanging (rearranging) dielectric layers of Fig. 1(a) of Jeon, so that the middle boron nitride layer contacts the semiconductor body. Such rearrangement is obvious because it does not lead to a significant change of the dielectric properties of the stacked layer. (MPEP, 2144.04.VI.C, and case law therein).
Regarding claim 4, Hisada in view of Jeon discloses everything as applied above. Hisada in view of Jeon fails to explicitly disclose wherein the first boron nitride layer is arranged in contact with the gate electrode. However, this limitation is obvious over Jeon, because it is obtained by merely interchanging (rearranging) dielectric layers of Fig. 1(a) of Jeon, so that the middle boron nitride layer contacts the gate electrode. Such rearrangement is obvious because it does not lead to a significant change of the dielectric properties of the stacked layer. (MPEP, 2144.04.VI.C, and case law therein).
Regarding claim 5, Hisada in view of Jeon discloses everything as applied above. Hisada in view of Jeon fails to explicitly disclose wherein the first boron nitride layer is arranged in contact with a metal.
However, this limitation is obvious over Jeon, because it is obtained by merely interchanging (rearranging) dielectric layers of Fig. 1(a) of Jeon, so that the middle boron nitride layer contacts the gate electrode., highly p-doped silicon. Such rearrangement is obvious because it does not lead to a significant change of the dielectric properties of the stacked layer. (MPEP, 2144.04.VI.C, and case law therein). Highly p-doped silicon is recognized in the art to be a metal because it has metallic conductivity
Regarding claim 7, Hisada in view of Jeon discloses everything as applied above. The limitation on claim 7 is obvious over the combination of references, because Hisada discloses (par. [0077]) a close value of 10nm (MPEP, Latest Edition, 2144.05.I).
One can expect similar thicknesses of the dielectric layer for the same type of device.
Regarding claim 9, Hisada in view of Jeon discloses everything as applied above. The limitation “wherein a layer thickness of the gate insulation layer is in a range from 50 nm to 120 nm” is obvious over Hisada because Hisada discloses (par. [0077]) a close value (40 nm) It was held that a prima facie case of obviousness exists when the disclosed range of a prior art reference does not overlap, but is merely close (MPEP, 2144.05.I, and case law therein).
Regarding claim 14, Hisada in view of Jeon discloses everything as applied above. Hisada further discloses (par. [0004], Figs 1, 2) wherein the power semiconductor device is or comprises at least one of an IGBT and a MOSFET.
Regarding claim 15, Hisada in view of Jeon discloses everything as applied above. Hisada further discloses (Figs 1,2, par. [0002]) wherein the semiconductor body [SUB] comprises silicon carbide.
Regarding claim 16, Hisada in view of Jeon discloses everything as applied above. Hisada further discloses (Figs 1, 2, par. [0049]) the power semiconductor device of claim 1, wherein:
 the front side is coupled to a first load terminal structure [M1] (source terminal) and the backside is coupled to a second load terminal structure [M2] (drain terminal); 
the semiconductor body [SUB] includes a drift region [EP] of a first conductivity type (n-type) (par. [0058]), the drift region configured to conduct the load current between the first load terminal structure and the second load terminal structure; and 
each control cell comprises: 
a source region [SR] of the first conductivity type (n-type, par. [0063] included in the semiconductor body [SUB] and electrically connected with the first load terminal structure; and 
a body region [BR] of a second conductivity type (par. [0060]) included in the semiconductor body [SUB] and separating the source region [SR] from the drift region [EP]; wherein the gate electrode is configured to induce a conduction channel in the body region in dependence on a control signal, the conduction channel extending from the source region [SR] to the drift region [EP] (par. [0060]).
Regarding claim 17, Hisada discloses (Figs 1, 2) a power semiconductor device (par. [0004]), comprising:
a semiconductor body [SUB] having a front side [top side] and a backside [bottom side] and configured to conduct a load current between the front side and the backside (par. [0058], the device is a vertical power MOSFET, with current flowing between the source [SR] and the drain [M2], [par. [0049]); and
a dielectric layer [GI1],[GI2] arranged at the front side.
Hisada fails to explicitly disclose
wherein the dielectric layer comprises at least one of a cubic boron nitride layer having a layer thickness of at least 10 nm and a hexagonal boron nitride layer having a layer thickness of at least 10 nm.
However, Jeon discloses (Fig. 1(a), p.119, left Column, Section 2, line 16 in Section 2 for 10 nm thickness, p.119, right column, line 15 for hexagonal boron nitride) 
`	wherein the dielectric [144] comprises at least one of a cubic boron nitride layer having a layer thickness of at least 10 nm and a hexagonal boron nitride layer having a layer thickness of at least 10 nm.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the silicon oxide dielectric layer of Hisada with the dielectric structure of  Jeon, because Jeon teaches (Fig. 2 and all of section 3) that such structure improves the performance of the field effect transistor.
Regarding claim 18, Hisada discloses (Figs 1, 2) a method of forming a power semiconductor device (par. [0004]), the method comprising:
providing a semiconductor body [SUB] having a front side [top side] and a backside [bottom side] and configured to conduct a load current between the front side and the backside (par. [0058], the device is a vertical power MOSFET, with current flowing between the source [SR] and the drain [M2], [par. [0049]); and
forming a plurality of control cells (gate electrode structure around [GE]) configured to control the load current, each control cell at least partially included in the semiconductor body  [BR] at the front side and comprising a gate electrode [GE] that is electrically insulated from the semiconductor beady by a gate insulation layer [GI1],[GI2].
Hisada fails to explicitly disclose
wherein the gate insulation layer is or comprises a first boron nitride layer having a layer thickness of at least 10nm; and
forming the first boron nitride layer by a deposition process.
However, Jeon discloses 
However, Jeon discloses (Fig. 1(a), p.119, left Column, Section 2, line 16 in Section 2 for 10 nm thickness, p.119, right column, line 15 for hexagonal boron nitride) 
wherein the gate insulation layer [Al2O3-boron nitride-Al2O3 stack in Fig. 1(a) is or comprises a first boron nitride layer; and
forming the first boron nitride layer by a deposition process (p. 119, left Col., line 15 of Section 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the silicon oxide dielectric layer of Hisada with the dielectric structure of Jeon, because Jeon teaches (Fig. 2 and all of section 3) that such structure improves the performance of the field effect transistor.
Regarding claim 22, Hisada in view of Jeon discloses everything as applied above. Jeon further discloses (Fig. 1(a), p.119, left Column, Section 2, line 16 in Section 2 for 10 nm thickness, p.119, right column, line 15 for hexagonal boron nitride) wherein the first boron nitride layer has a layer thickness of at least 10 nm.
Regarding claim 23, Hisada in view of Jeon discloses everything as applied above. Hisada further discloses (par. [0052]) wherein the first dielectric layer and/or the second dielectric layer comprise silicon oxide.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisada et. al., U.S. Pat. Pub. 2018/0166554, hereafter Hisada, in view of Jeon et. al., “Improvement in interfacial characteristics of low-voltage carbon nanotube transistor with solution-processed nitride thin films”, Applied Surface Science, 413, pp.118-122 (2017), and further in view of Sakamoto et. al., U.S. Pat. Pub. 2004/0094840, hereafter Sakamoto. 
Regarding claim 10, Hisada in view of Jeon discloses everything as applied above. Hisada further discloses (Figs 1,2) wherein an interlayer dielectric structure [ZM3] is arranged at least partially between the gate electrode [GE] and a front side metallization[M1] of the power semiconductor device, 
Hisada in view of Jeon fails to explicitly disclose:
wherein the interlayer dielectric structure is or comprises al least one second boron nitride layer. 
However, Sakamoto discloses (Fig. 1) an interlayer dielectric structure is or comprises al least one second boron nitride layer [34].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the interlayer dielectric structure of Hisada with the teachings of one of Sakamoto, because Sakamoto teaches (par. [0015]) that such a change will lead to increased thermal conductivity and heat dissipation of the power device.
Regarding claim 11, Hisada in view of Jeon in view of Sakamoto discloses everything as applied above. Sakamoto further discloses (Fig. 1) wherein the at least one second boron nitride layer [34] is arranged in contact with the front side metallization [32].
Regarding claim 12, Hisada in view of Jeon in view of Sakamoto discloses everything as applied above
Sakamoto further discloses (Fig. 1) wherein the at least one second boron nitride layer [34] extends mainly in a horizontal plane.
Regarding claim 13, Hisada in view of Jeon in view of Sakamoto discloses everything as applied above.
Sakamoto further discloses (Fig. 1) wherein the interlayer dielectric structure comprises at least two second boron nitride layers [34], and wherein another dielectric layer [33] is arranged between the two second boron nitride layers [34].

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisada et. al., U.S. Pat. Pub. 2018/0166554, hereafter Hisada, in view of Jeon et. al., “Improvement in interfacial characteristics of low-voltage carbon nanotube transistor with solution-processed nitride thin films”, Applied Surface Science, 413, pp.118-122 (2017), and further in view of Jeong et. al., “Wafer-scale and selective-area growth of high-quality boron nitride on Ni (111) by metal-organic chemical vapor deposition”, Scientific Reports, 9:5736 (2019), hereafter Jeong.
Regarding claim 19, Hisada in view of Jeon discloses everything as applied above. Hisada in view of Jeon fails to explicitly disclose wherein forming the first boron nitride layer comprises at least one of: a chemical vapor deposition process; a sputtering process; and an atomic layer deposition process.
However, Jeong discloses (pp.2,3, Results and discussion) wherein forming the first boron nitride layer comprises at least one of: a chemical vapor deposition process; a sputtering process; and an atomic layer deposition process.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form boron nitride of Hisada in view of Jeon by the method of Jeong, because both Jeon and  Jeong teach ( Jeon, p.118, right Col., lines 6-7; Jeong, p.1) that such a process of growing high quality 2D boron nitride is conventional.
Regarding claim 20, Hisada in view of Jeon in view of Jeong discloses everything as applied above.
Jeong further discloses (pp.2,3, Results and discussion) wherein forming the boron nitride layer comprises: depositing a metal layer on an oxide layer; growing, by a chemical vapor deposition process, a hexagonal boron nitride layer at an interface between the metal layer and the oxide layer; and removing the metal layer to expose the hexagonal boron nitride layer.
Regarding claim 21, Hisada in view of Jeon discloses everything as applied above. Hisada in view of Murthy in view of Song fails to explicitly disclose wherein forming the boron nitride layer comprises: providing an auxiliary substrate: growing, by a chemical vapor deposition process, a hexagonal boron nitride layer on the auxiliary substrate: and transferring the hexagonal boron nitride layer to the semiconductor body or to a dielectric layer formed on the semiconductor body.
However, Jeong discloses (pp.2,3, Results and discussion) 
wherein forming the boron nitride layer comprises: providing an auxiliary substrate: growing, by a chemical vapor deposition process, a hexagonal boron nitride layer on the auxiliary substrate: and transferring the hexagonal boron nitride layer to the semiconductor  body or to a dielectric layer formed on the semiconductor body.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form boron nitride of Hisada in view of Jeon by the method of Jeong, because both Jeon and  Jeong teach ( Jeon, p.118, right Col., lines 6-7; Jeong, p.1) that such a process of growing high quality 2D boron nitride is conventional.




Response to Arguments
Applicant’s arguments have been fully considered but are moot because of new grounds of rejection. An additional NPL reference, Jeon, was added, which teaches a stacked gate dielectric including a first dielectric layer, a second dielectric layer, and a boron nitride layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/Examiner, Art Unit 2817